Citation Nr: 0927671	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-27 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
cervical strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to September 
1971 and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In July 2007, the Veteran testified at a Travel Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial increased evaluation for his 
cervical spine disability. Although he was afforded his most 
recent VA joints examination in April 2006, he testified at 
his July 2007 Board hearing that this examination was 
inadequate because the examiner conducted range of motion 
testing without a goniometer.  Furthermore, the Veteran 
reported that the pain in his neck causes loss of sleep and 
that the lack of sleep has had an adverse impact on his 
employment.  He also testified that because of restricted 
neck motion due to pain, he has difficulty driving and has 
come close to getting into accidents.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  In 
light of the Veteran's contentions, the Board finds that an 
examination is needed to properly evaluate the current 
severity of his cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the current 
severity of his service-connected cervical 
spine disability.  Any appropriate X-rays 
or other studies should be performed and 
the interpretations should be associated 
with the claims file.  The examiner should 
describe all current manifestations (i.e., 
orthopedic and neurologic) of the service-
connected cervical spine disability in 
detail.  All findings necessary to 
evaluate the Veteran's spine disabilities 
under the General Rating Formula for 
Diseases and Injuries of the Spine as well 
as under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes should be 
provided.  Range of motion findings should 
be taken with the use of a goniometer.  
The examiner should state the range of 
motion of the Veteran's cervical spine, in 
degrees, noting the normal range of 
motion.  The examiner should specifically 
note whether there is functional loss due 
to weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  The examiner 
should specify the point of flexion or 
extension at which pain begins to occur, 
and the point at which motion is impeded 
due to pain.  The examiner should attempt 
to quantify the degree of additional 
impairment, if any, during flare-ups or 
with extended use. The examiner must 
specifically state whether the Veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.

2.  Then, the RO should readjudicate the 
Veteran's claim for an initial rating in 
excess of 10 percent for cervical strain 
with degenerative disc disease.  If the 
determination of this claim remains 
unfavorable to the Veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




